UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-1822


KEVIN ROBERTSON,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:16-cv-00106-CCB)


Submitted:   November 22, 2016               Decided:    November 29, 2016


Before DIAZ and     THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin Robertson, Appellant Pro Se.     Jonathan S. Cohen, Karen
Grace Gregory, John Schumann, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kevin    Robertson        appeals       the   district   court’s      order

dismissing his challenge to a wage levy issued by the Internal

Revenue   Service.        We   have    reviewed    the   record   and   find   no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.         Robertson v. United States, No. 1:16-cv-

00106-CCB    (D.   Md.    June   30,     2016).     We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                         2